Citation Nr: 0123221	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-17 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disorder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1982 to 
August 1985 and from February 1986 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision in 
which the RO granted a compensable rating from 0 percent to 
10 percent for the veteran's service-connected low back 
disorder.  The veteran, contending his claim merited a rating 
in excess of 10 percent, filed a notice of disagreement in 
December 1996.  A statement of the case (SOC) was issued in 
February 1997, amending the November 1996 rating action and 
evaluating the veteran's service-connected disability as 20 
percent disabling.  The veteran submitted a substantive 
appeal in June 1997, with no hearing requested.  By decision 
of June 2000, the Board remanded the veteran's claim for 
further RO development.  


FINDING OF FACT

The veteran's service-connected low back disorder is 
manifested by moderate to severe limitation of actual and 
functional motion of the lumbar spine with subjective 
complaints of pain on movement, without evidence of 
disability analogous to pronounced intervertebral disc 
syndrome.



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating under 
Diagnostic Code 5292 for the veteran's low back disorder have 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (current version at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2000); 66 
Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating action of April 1994, the veteran was granted 
entitlement to service connection for a low back disorder, 
characterized as lumbar strain and evaluated as 
noncompensable under Diagnostic Code (DC) 5295 pertaining to 
lumbosacral strain.  

In August 1996, the veteran filed for an increased rating, 
contending his service-connected lumbar strain had increased 
in severity and warranted a compensable rating.  The veteran 
also indicated that relevant medical evidence was available 
from T. Smirniotopoules, M.D., his treating physician since 
1993.

The veteran's representative submitted treatment records 
originating from the office of Dr. T. Smirniotopoulos in 
August 1996.  Treatment records indicated, in relevant part, 
that the veteran was diagnosed in September 1993 with acute 
lumbar strain.  Later the same month, after reviewing x-rays 
of the lumbar spine, Dr. Smirniotopoulos noted narrowing of 
the disc space between L-5 to S-1, and loss of lordosis.  
(Lordosis is the anterior concavity in the curvature of the 
lumbar and cervical spine as viewed from the side.  Dorland's 
Illustrated Medical Dictionary, 1027 (29th ed. 2000)).

By RO request, a VA examination was provided in October 1996.  
The veteran stated that he maintained employment as an 
administrative assistant at a university since August 1996.  
His subjective complaints included, inter alia, lower back 
pain, worsening at night; an inability to stand for prolonged 
periods of time; and painful forward bending.  The veteran 
also complained of pain radiating from his lower back down to 
both lower extremities.  Upon physical examination, the 
examiner noted a positive straight leg raising test to 40 
degrees bilaterally, limited by pain in the lower back; no 
sensory or motor deficit of the lower extremities; and deep 
tendon reflexes of 2 plus.  Range of motion of the lumbar 
spine was flexion to 90 degrees, extension to 10 degrees, 
right lateral flexion to 25 degrees, left lateral flexion to 
25 degrees, and bilateral rotation to 30 degrees.  The 
examiner diagnosed lumbar disc disease.  A supplemental 
radiological report indicated a slight tilt of the lumbar 
spine to the right, but otherwise normal findings.  A 
supplemental magnetic resonance imaging (MRI) study of the 
lumbar spine revealed moderate-to-large disc herniation at L-
4 to L-5 causing spinal canal stenosis.  The MRI study showed 
compression of the exiting nerve roots at L-4 to L-5 
bilaterally, with more compression on the right side of the 
spine, and central focal disc protrusion at L-5 to S-1, with 
no impingement of the exiting nerve root.  Minimal disc 
bulges at L-3 to L-4 and L-2 to L-3 were also present. 

By rating decision of October 1996, the RO awarded the 
veteran a compensable rating of 10 percent for service 
connected lumbar strain pursuant to DC 5295.  The rating was 
made effective from August 5, 1996.  In a notice of 
disagreement dated in December 1996, the veteran's 
representative contended that a higher rating was warranted 
under DC 5293.  Attached to the notice of disagreement were 
computed tomography (CT) findings dated in October 1996, from 
the George Washington University Medical Center.  CT findings 
were normal from the L-2 to L-3 level.  There was mild disc 
bulge at the L-3 to L-4 level without focal herniation or 
canal compromise.  Diffuse disc bulge or possible central 
disc herniation was noted at the L-4 to L-5 level.  The L-5 
to S-1 level demonstrated a disc bulge impinging the dural 
sac, with mild canal compromise but normal foramina.  The 
reported impression was spondylosis most notably at the L-4 
to L-5 level with the appearance of diffuse disc bulge or 
possible central disc herniation along with hypertrophic 
ligaments causing moderate to severe canal stenosis.  (Lumbar 
spondylosis is defined as a degenerative joint disease 
affecting the lumbar vertebrae and intervertebral discs, 
causing pain and stiffness, sometimes with sciatic radiation 
due to nerve root pressure by associated protruding discs or 
osteophytes.  Dorland's Illustrated Medical Dictionary, 1684 
(29th ed. 2000)).

In February 1997, the RO granted an increased rating, 
determining that the veteran's service-connected disability, 
recharacterized as lumbar disc disease due to lumbar strain, 
was 20 percent disabling.  See 38 C.F.R. § 4.71a, DC 5293.  
The rating was made effective from August 5, 1996.  The 
veteran and his representative filed a June 1997 substantive 
appeal in response to a Statement of the Case issued in 
February 1997, contending the veteran's disability warranted 
at least a 40 percent evaluation.  They noted that arguments 
would be presented at a personal hearing at the local hearing 
office.  In January 1998, the RO requested that an additional 
VA examination be provided.  In a January 1998 letter to the 
veteran, the RO requested information regarding relevant 
medical treatment and treatment providers from 1996 to date. 

The veteran submitted updated records originating from the 
office of Dr. T.  Smirniotopoulos and the Neurology Center.  
In July 1996, Dr. Smirniotopoulos reviewed MRI studies of the 
lumbar spine, and determined that there was loss of disc 
height at L-4 to L-5, and L-5 to S-1, with marked loss of 
lordosis of the lumbar spine, suggestive of degenerative disc 
disease and acute muscle spasm.  In November 1996, Dr. 
Smirniotopoulos requested that a nerve conduction study 
(NCS), or electromyogram (EMG), be performed at the Neurology 
Center after the veteran complained of pain in the right 
lower extremity and low back.  A physician from the Neurology 
Center reported that the EMG results were normal, and 
believed spinal stenosis was playing some role in the genesis 
of the veteran's symptoms.  (Spinal stenosis is the narrowing 
of the vertebral canal, nerve root canals, or intervertebral 
foramina of the lumbar spine caused by encroachment of bone 
upon the space.  Dorland's Illustrated Medical Dictionary, 
1684 (29th ed. 2000)). 

According to a February 1998 VA examination report, the 
veteran stated that he continued to maintain employment at a 
university, and that he lost no workdays for the 12 months 
prior.  His subjective complaints included, inter alia, 
constant low back pain, with one episode per year requiring 
three to four days bed rest; inability to stand longer than 
10 minutes without pain; and an inability to walk longer than 
5 minutes without pain necessitating that he be seated.  Upon 
physical examination, the examiner noted that range of motion 
testing was restricted by the veteran's anticipation of pain.  
The veteran's range of motion of the lumbar spine 
demonstrated extension less than 15 degrees accompanied by 
pain; lateral flexion to 30 degrees, bilaterally, with pain; 
and bilateral rotation limited to 45 degrees by pain.  No 
tenderness over the sciatic nerve outlet in the buttocks was 
noted.  On neurological examination, gait and station were 
normal.  Cranial nerves were intact.  There was no Romberg 
and no abnormal movements.  The veteran reluctantly attempted 
a deep knee bend, but no full deep knee bend was observed.  
In conclusion, the examiner cited a history of chronic 
lumbosacral strain, and reported his suspicion of a psychic 
overlay of considerable magnitude.  Lumbar spinal x-ray 
studies were normal.

In September 1998, the veteran contended that the February 
1998 VA examination was inadequate.  The veteran provided a 
copy of his employment time record, indicating that he lost 
six days of work form July 1996 to June 1997.  The veteran 
stated that the days lost were due to his service-connected 
disability.

The RO requested another VA examination in October 1998.  
During the October 1998 VA examination, the veteran stated 
that he had missed 10 to 12 weeks of work due to his low back 
pain.  He noted that he did office work.  Weight was 260 
pounds with street clothes.  The veteran complained of low 
back pain with radiation down the back of his legs.  
Recently, he noted pain in his right anterior thigh.  The 
examiner observed no spinal deformities, no muscle spasm, and 
no tenderness to percussion over the spine.  The veteran's 
range of motion of the lumbar spine demonstrated flexion to 
60 degrees, extension to 10 degrees, lateral flexion to 20 
degrees, bilaterally; and bilateral rotation of 40 to 50 
degrees.  The veteran complained of pain upon right lateral 
flexion, right rotation, forward flexion, and backward 
extension.  There was no neurological deficit noted.  
Specifically, the examiner observed no sensory deficit; ankle 
jerk and knee jerks of 1 plus, bilaterally; an unresponsive 
Babinski reflex; and a negative straight leg raising test.  
The examiner diagnosed recurrent low back pain, lumbar 
strain, and exogenous obesity.  

A statement from Dr. Smirniotopoulos was submitted in January 
1999.  The statement, dated in December 1998, was to the 
effect that the veteran visited his office on 18 occasions 
since March 1993.  Dr. Smirniotopoulos described the 
veteran's low back pain as "unrelenting" and a "persistent 
impairment."  According to Dr. Smirniotopoulos, the veteran 
had limited ability to work, stand, or walk for long periods 
of time and was specifically limited to 15 minutes of 
continuous standing or walking.  

By written correspondence of May 2000, the RO requested 
clarification as to whether the veteran desired a Board 
hearing.  The RO letter indicated that if no response was 
received in 30 days, the Board would assume that a hearing 
was no longer desired.  The veteran did not respond to the 
RO's letter.

By decision of June 2000, the Board remanded the veteran's 
claim for an increased rating to allow the veteran to 
identify all health care providers who treated him for his 
service-connected low back disability, to include the report 
of a December 1999 VA examination (as mentioned in the 
statement of the accredited representative in April 2000).  
The Board also requested that an additional VA examination be 
provided, with the claims folder made available to the 
examining physician.  The examining physician was asked to 
offer an opinion as to the degree of functional limitation 
due to pain caused by the service-connected disability.

In August 2000, an additional VA examination was provided.  
The veteran's subjective complaints were consistent with 
complaints documented in prior statements.  The veteran 
reported that he lost his employment with a VA hospital in 
March 1999 due to his pain.  Since October 1999, he lost two 
weeks from work due to pain, while employed at his present 
job as a staff assistant in the U.S. Courts.  The examiner 
observed no deformity of the back, and no swelling, redness, 
or muscle spasm.  The examiner noted mild lower lumbar 
tenderness.  The veteran's range of motion of the lumbar 
spine demonstrated flexion to 50 degrees, and lateral flexion 
to 20 degrees, bilaterally.  The examiner observed no muscle 
weakness, and a normal heel-and-toe gait.  Deep tendon raises 
were active and symmetrical, no Babinski was appreciated, and 
peripheral sensation was good.  An x-ray study of the lumbar 
spine revealed no bony lesions, no spondylolysis or 
spondylolisthesis, and normal intervertebral disc spaces.  
The examiner diagnosed chronic low back pain secondary to 
chronic lumbosacral strain.  The examiner commented that:

There is no evidence of any functional loss due to 
damage or infection of the joints in the lumbosacral 
spine.  Flexion is limited because of [the veteran's] 
pain.  There is no abnormality in speed or 
coordination.  His strength and endurance may be 
indirectly decreased because of the pain.  No 
instability is detected.  During flare-ups, he could 
experience additional limits on his movements and 
functions.  These additional limitations, however, 
cannot be quantitated.

An MRI study provided in August 2000 indicated mild 
degenerative changes from L-4 to S-1 with relative spinal 
narrowing, and no evidence of acute disc herniations or 
foraminal impingement. 

In a January 2001 letter, the RO requested the veteran 
provide, per the June 2000 Board remand instructions, 
information regarding treatment by VA and non-VA health 
providers.  The same month, the veteran stated that he had 
submitted "everything" to the RO.  In addition, as 
instructed by the Board, the RO determined that there was no 
evidence that a December 1999 VA examination was provided.




II.  Analysis

Increased Rating 

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's low back disorder.

The Board notes that the veteran alleges debilitating low 
back pain.  In consideration of any functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (where rating is based on loss of motion, 
38 C.F.R. §§ 4.40, 4.45 must be considered).  In VAOPGCPREC 
36-97, the General Counsel of the VA determined that sections 
4.40 and 4.45 apply to Diagnostic Code 5293 (intervertebral 
disc syndrome.)  When the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable DC (after all other potential DCs have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has reviewed several rating codes representing 
closely related diseases or injuries in regard to the 
veteran's service-connected disability.  See 38 C.F.R. 
§ 4.20.  Under 38 C.F.R. § 4.71a, DC 5003, pertaining to 
degenerative arthritis (hypertrophic or osteoarthritis), 
disorders are rated as follows:

Degenerative arthritis established by X-ray 
findings will be
rated on the basis of limitation of motion under 
the
appropriate diagnostic codes for the specific joint 
or joints
involved (DC 5200 etc.).  When however, the 
limitation of
motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic 
codes, a
rating of 10 pct is for application for each such 
major joint
or group of minor joints affected by limitation of 
motion, to
be combined, not added under diagnostic code 5003. 
Limitation
of motion must be objectively confirmed by findings 
such as
swelling, muscle spasm, or satisfactory evidence of 
painful
motion.  In the absence of limitation of motion, 
rate as
below:

With X-ray evidence of involvement of 2 or more 
major joints      
or 2 or more minor joint groups, with occasional
incapacitating exacerbations                                                             
20

With X-ray evidence of involvement of 2 or more 
major joints      
or 2 or more minor joint groups                                                       
10

Note (1): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be combined with ratings 
based on
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be utilized in rating 
conditions
listed under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. § 4.71a, DC 5003.  

Another diagnostic code under which the veteran could be 
rated pertains to ankylosis of the lumbar spine:




Unfavorable..............................
.................50
Favorable................................
...................40

38 C.F.R. § 4.71a, DC 5289.  

In addition, pursuant to 38 C.F.R. § 4.71a, DC 5292, which 
pertains to limitation of motion of the lumbar spine, the 
veteran can be rated using the following criteria:

Severe.............................................
...........40
Moderate...........................................
.........20
Slight.............................................
............10

38 C.F.R. § 4.71a, DC 5292.  

Under 38 C.F.R. § 4.71a, DC 5293, pertaining to 
intervertebral disc syndrome, a zero percent evaluation is 
applied to a postoperative, cured condition.  The compensable 
criteria are as follows:

Pronounced; with persistent symptoms compatible 
with sciatic
neuropathy with characteristic pain and 
demonstrable muscle
spasm, absent ankle jerk, or other neurological 
findings
appropriate to site of diseased disc, little 
intermittent
relief.............................................
..............................60

Severe; recurring attacks, with intermittent 
relief..........40

Moderate; recurring 
attacks...........................................2
0

Mild...............................................
................................10

38 C.F.R. § 4.71a, DC 5293.  

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, DC 
5295, the criteria for which follow:

Severe; with listing of whole spine to opposite 
side, positive
Goldthwaite's sign, marked limitation of forward 
bending in
standing position, loss of lateral motion with 
osteo-
arthritic changes, or narrowing or irregularity of 
joint
space, or some of the above with abnormal mobility 
on forced
motion.............................................
..................................40

With muscle spasm on extreme forward bending, loss 
of lateral
spine motion, unilateral, in standing 
position..................20

With characteristic pain on 
motion.......................................10

With slight subjective symptoms 
only...................................0

38 C.F.R. § 4.71a, DC 5295.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating of 40 percent under DC 
5292 pertaining to limitation of motion of the lumbar spine 
are met.  This rating is based on actual and functional 
limitation of the low back.  A 40 percent evaluation is the 
maximum rating assignable under DC 5292 and contemplates 
severe limitation of motion of the lumbar spine, which more 
nearly approximates the actual and functional manifestations 
resulting from the veteran's service-connected disability.  
The Board's finding that the evidence of record warrants a 40 
percent rating is based on the generally moderate to severe 
actual and functional limitation of motion of the lumbar 
spine demonstrated by the veteran's October 1996 and October 
1998 VA examinations and medical observations of pain upon 
motion.  The October 1996 and October 1998 examinations, 
along with the veteran's subjective complaints of pain, 
provides a preponderance of evidence supporting an increased 
rating to 40 percent pursuant to 38 C.F.R. § 4.71a, DC 5292.

The Board notes that DC 5003 directs the use of DC 5292, 
since the medical evidence of record demonstrates 
osteoarthritis as well as limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, DC 5003.  A rating under 
ankylosis of the lumbar spine would not be appropriate, as 
the evidence of record does not reveal this finding.  
38 C.F.R. § 4.71a, DC 5289.  

Regarding DC 5293, intervertebral disc syndrome, the Board 
finds that the veteran's service-connected disorder does not 
meet the criteria for a rating in excess of 40 percent under 
this diagnostic code.  As noted above, a 60 percent rating DC 
5293 requires, among other manifestations, a pronounced 
condition with persistent symptoms and absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc.  Although an October 1996 MRI provided in 
connection to a VA examination demonstrated some nerve root 
compression, the veteran does not demonstrate neurological 
symptoms or functional loss compatible with pronounced 
intervertebral disc disease.  Notably, an lower back EMG 
performed in November 1996 demonstrated that no 
manifestations of neurological disease were present.  
Furthermore, an August 2000 MRI report indicated no evidence 
of acute disc herniations or foraminal impingement.  In 
summary, the medical evidence of record does not demonstrate 
that any intervertebral disc syndrome is pronounced in any 
degree.  Finally, the Board finds DC 5295 pertaining to 
lumbosacral strain potentially applicable; however, an 
evaluation in excess of 40 percent is not provided under this 
diagnostic code.

Extra-schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2000) (emphasis added).  
By an October 1996 decision, the decision at issue, the RO 
determined that no exception or unusual disability picture 
had been demonstrated warranting such referral.

After reviewing the evidence of record, the Board 
acknowledges the veteran's service-connected low back 
disorder impacts his employment.  The Board finds, however, 
the rating herein granted provides an adequate basis for 
assessing the effects of the disability on the veteran's 
employment.  The rating schedule itself is based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disability interferes with employment.  38 U.S.C.A. § 1155; 
VA O.G.C. Prec. Op. No. 6-96 (August 16, 1996).  The Board 
finds the veteran's claim does not demonstrate such marked 
interference with employment as to warrant referral to the to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation. 

Veterans Claims Assistance Act of 2000

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000 and implementing regulations, the Board finds 
that further development is not warranted in this case.  By 
virtue of the SOC and SSOCs issued during the pendency of the 
appeal, the veteran and his representative were provided 
notice of the information, medical evidence, and lay evidence 
necessary to substantiate his claim for an increased rating.  
In addition, the RO fully developed the claim by obtaining 
all identified treatment records and providing four VA 
medical examinations.  Following Board remand instructions in 
June 2000, the RO again requested substantiating medical 
evidence from the veteran, who thereafter informed the RO 
that it had obtained all relevant evidence.  Accordingly, no 
further assistance to the veteran or additional development 
is warranted.  See generally 38 U.S.C.A. §§ 5103(a), 5103A.


ORDER

Entitlement to a 40 percent rating for a service-connected 
low back disorder is 


granted under Diagnostic Code 5292, subject to the applicable 
criteria governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

